BUTTS, Justice,
concurring.
In light of the record in this case, I believe the judgment is justified by Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980) and Ex parte Duffy, 607 S.W.2d 507 (Tex.Cr.App.1981), and accordingly, I concur.
To the original majority opinion delivered January 20, 1982, I would add, however, that a balancing of society’s and the individual’s interests would mean, in the proper case, that a Sixth Amendment claim of denial of effective assistance of counsel could be raised in this manner. Thus, I would conclude that a waiver of a valid claim of denial of effective assistance of counsel does not occur, and the mere passage of time fails to destroy that claim’s viability.